
	

115 HR 6014 : To reauthorize the Family Violence Prevention and Services Act.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		H. R. 6014
		IN THE SENATE OF THE UNITED STATES
		October 1 (legislative day, September 28), 2018ReceivedAN ACT
		To reauthorize the Family Violence Prevention and Services Act.
	
	
 1.Family violence prevention and servicesSection 303 of the Family Violence Prevention and Services Act (42 U.S.C. 10403) is amended— (1)in subsection (a)(1), by striking 2011 through 2015 and inserting 2019 through 2023;
 (2)in subsection (b), by striking 2011 through 2015 and inserting 2019 through 2023; and (3)in subsection (c), by striking 2011 through 2015 and inserting 2019 through 2023.
			Passed the House of Representatives September 28, 2018.Karen L. Haas,Clerk
